Citation Nr: 9930140	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-44 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
conversion reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to June 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent evaluation for conversion reaction.

In February 1998, the veteran canceled his prior request for 
a hearing before a Member of the Board.


FINDING OF FACT

The veteran's conversion reaction is evidenced by major 
depression and anxiety and isolation with moderate to severe 
impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
conversion reaction have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for the veteran's psychoneurosis in a rating 
decision dated in February 1944 and assigned a 30 percent 
rating effective from July 13, 1943, based on the veteran's 
service medical records, which included hospitalization and 
treatment for a nervous disorder and discharge based on a 
diagnosis of psychoneurosis hysteria.  Also considered was a 
report from VA examination conducted in February 1944 that 
reveals a diagnosis of hysteria.

VA social service survey was conducted in March 1945.  At 
that time, the veteran's mother reported that the veteran 
experienced dizzy spells, without anything further.  In a 
rating decision dated in November 1945, the RO reduced the 
evaluation for the veteran's mental disorder from 30 percent 
to zero percent, effective from January 14, 1946.  The RO 
based its determination on findings from VA medical 
examination conducted in October 1945 during which the 
veteran's disability had shown improvement.   

A private medical doctor's statement dated in July 1952 
reveals a diagnosis of nervous anxiety.  Lay statements dated 
in January to March 1953 are of record that attest to 
treatment of the veteran's nervous disorder.  A memorandum 
from the Designate of Chief Medical Officer dated in March 
1953 indicates treatment for nervousness, among other medical 
problems, that extended from July 1952 to January 1953. 

Also of record is a private psychiatrist's statement dated in 
March 1953 in which the doctor recited the veteran's history 
of mental disorder, noting that the veteran had been 
hospitalized for two months for treatment of nervousness.

In a Board decision dated in October 1953, the veteran's 
psychoneurosis was determined to be non-compensable.  The 
decision was based on the veteran's service medical records 
and a June 1953 VA examination.  The report from the 1953 VA 
examination reveals no mental or neurological impairment.  

In rating action dated in March 1955, the RO reopened the 
veteran's increased rating claim and increased the evaluation 
for conversion reaction from zero percent to 10 percent 
effective from December 17, 1954.  Primarily, the RO based 
its decision on a private medical doctor's statement dated in 
December 1954, which reveals that the veteran was seen 
regularly for symptoms related to a nervous disorder.  The RO 
also considered findings from VA examination dated in January 
1955 that disclosed no abnormal behavior or psychotic 
symptoms; rather, the examiner rendered an opinion that the 
veteran tremors and headaches were on a psychogenic basis.  
The examiner rendered a diagnosis of conversion reaction.
VA examination conducted in January 1960 disclosed that the 
veteran was withdrawn and displayed marked passive 
dependency.  The examiner noted that the veteran had not been 
hospitalized since service for his mental disorder.  The 
examiner rendered an opinion at that time that the veteran 
did not have a disorder of conversion reaction.  Also of 
record is VA examination report dated in May 1972 that 
discloses a diagnosis of hysterical neurosis by way of 
history.

VA evaluation report dated in June 1973 reveals that the 
veteran's symptoms related to his nervous disorder were 
essentially within normal limits at that time.  The examiner 
reported that the veteran was somewhat evasive and tense, but 
otherwise coherent and goal-directed.  A statement from VA 
examiner dated in December 1974 reveals that the veteran had 
been undergoing treatment for hysterical neurosis since 
October 1972.  Among other disabilities, the veteran was 
diagnosed with psychoneurosis conversion reaction.  VA 
outpatient records dated in 1981 include some follow-up 
treatment for the veteran's mental disorder.  

VA mental examination conducted in March 1982 disclosed that 
the veteran was cooperative, had memory of the recent and 
past events, and that there were no signs of overt psychosis.  
The diagnosis rendered at that time was hysterical neurosis, 
conversion type.  Clinical records for various medical 
problems extending from 1986 to 1993 include treatment for 
the veteran's psychiatric disorder and overall disclose that 
the veteran's disorder remained stable.  Throughout that 
period of time, the veteran reported primarily for 
prescription refills and follow-up treatment.  Included in 
the records is VA outpatient care summary dated in September 
1989 that that the veteran retired in 1970 and worked part-
time till 1980, when he was diagnosed with cancer.

VA progress note dated in May 1994 reveals that the veteran's 
mental disorder was stable at that time.  VA medical 
certificate dated in May 1994 pertains to treatment other 
than the veteran's mental disorder.  VA outpatient records 
dated in June 1995 are silent for any treatment related to 
the veteran's conversion reaction.  

VA examination conducted in November 1996 reveals that at 
that time, the veteran was taking Valium as needed.  The 
veteran reported that his symptoms had increased in that he 
frequently woke up with sweats, experienced frequent 
headaches, pressure, felt withdrawn, shut down from others, 
and stopped talking.  Apparently, the veteran's disorder 
interfered with his ability to relate to people and on 
occasion, affected his occupational functioning.  The veteran 
reported that he no longer could do the things he used to do 
to relax, mostly due to financial problems.  

On examination, the examination noted that the veteran cried 
spontaneously, admitted to feeling lonely, overwhelmed, and 
unable to cope.  The examiner stated that the veteran made 
interpersonal contact well and that he was cooperative.  
There was evidence of psychomotor retardation, but the 
veteran's affect and thought process were in tact.  The 
veteran denied any homicidal or suicidal ideation.  Further, 
the examiner noted that the veteran's memory was poor, 
judgment was fair, and that the veteran had a problem with 
insight.  The examiner reported that the veteran fulfilled 
the diagnosis for generalized anxiety disorder and major 
depression, in that he had tachycardia, inability to sleep, 
night sweats, stomach discomfort, great deal of anxiety and 
tearfulness, and moderate to severe degree of impairment.

In a rating action dated in January 1998, the RO increased 
the evaluation of the veteran's mental disorder from 
10 percent to 30 percent based on treatment reports and 
clinical findings from the prior VA examination in November 
1996.

Analysis

The determinative issue before the Board is whether the 
veteran is entitled to an evaluation in excess of 30 percent 
for conversion reaction.  As a preliminary matter, the Board 
notes that the veteran's claim is well grounded in that the 
veteran has indicated increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Although the regulations require 
a review of past medical history of a service-connected 
disability, they do not give past medical reports precedence 
over current examinations.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Thus, the veteran's current level of 
disability is of concern in this case.  Moreover, although 
the RO increased the evaluation relevant to the veteran's 
conversion reaction during the pendency of this appeal, per 
AB v. Brown, the Board presumes that the veteran is seeking 
the maximum benefit as provided by the pertinent law and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board finds that in this veteran's case, he is entitled 
to an increased evaluation of 50 percent.  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  In light of the controlling law and regulations, and 
in view of the evidence of record, the Board determines that 
the veteran has presented evidence of limitation due to his 
mental impairment to the extent required for the next higher 
evaluation.  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).

The Board wishes to point out that the regulations that 
pertain to mental disorders were amended effective November 
7, 1996, during the pendency of this appeal.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 311, (1991), where a 
law or regulation changes after the claim has been filed or 
reopened before an administrative or judicial process has 
concluded, the version most favorable to the veteran applies 
unless Congress provides otherwise, or permits the VA 
Secretary to do otherwise.  Thus, the Board has considered 
both the former and the amended rating criteria in arriving 
at its decision.  In this regard, the Board finds that the 
prior rating criteria most nearly approximates the extent of 
the veteran's mental disorder.  See infra 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9424 (1998).

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation is warranted for conversion reaction when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R 
§ 4.132, Diagnostic Code 9402 (1996).  Also under this 
criteria, an evaluation of 50 percent requires that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms so as to result in 
considerable industrial impairment.  Id.

In this case, the evidence most probative of the Board's 
determination that the veteran's disability merits an 
evaluation of 50 percent is the clinical findings from the 
most recent VA examination conducted in November 1996.  
Essentially, the examiner found that impairment due to the 
veteran's depression and mental disorder overall was moderate 
to severe in nature and that the disability had persisted 
over an extended period of time, with ever-increasing 
symptoms.  For example, the veteran distanced himself 
considerably from others, cried spontaneously, felt unable to 
manage himself and engage in activities or function as he had 
previously, was in a major depression due to great financial 
constraints, and displayed signs of poor insight and fair 
judgment.  Further, the veteran experienced such related 
physical manifestations as tachycardia, sweating, sleep 
disturbance, and stomach discomfort.  Thus, in light of this 
evidence, the Board finds that a 50 percent evaluation under 
the former criteria is appropriate.  Id.  

However, the evidence does not support entitlement to the 
next higher evaluation of 70 percent under this same rating 
criteria.  Overall, the veteran has not provided evidence of 
a severely impaired ability to establish and maintain 
effective or favorable relationships with others.  Further, 
he has not submitted evidence to substantiate that his 
psychoneurotic symptoms are so severe and persistent in 
nature that he is severely impaired in the ability to obtain 
or retain employment.  Id.  Thus, a 70 percent evaluation in 
this case is not warranted.  

Further, the maximum rating available under this diagnostic 
code of 100% also is not warranted for a lack of evidence 
that the veteran's psychoneurotic disorder so adversely 
affects attitudes of all contacts except the most intimate, 
so as to result in virtual isolation in the community.  Also, 
there is no evidence to support that the veteran's is totally 
incapacitated by his psychoneurotic symptoms, such that they 
border on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Additionally, there is no evidence of other 
symptomatology that would include a demonstrable inability to 
obtain or retain employment.  Id.  Therefore, the maximum 
rating under this criteria is not applicable in this 
veteran's case.  Id.

Moreover, the veteran's mental disability does not warrant an 
evaluation above 50 percent under the amended rating 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(generally).  Essentially, to warrant a 70 percent evaluation 
under the newer criteria, the veteran must provide evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure 
or relevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  Id.  There is no evidence 
of record to substantiate mental impairment to this extent; 
thus, a 70 percent rating is not appropriate.

Further, the maximum rating of 100 percent under the amended 
criteria also is not due in this case.  Primarily, the 
veteran has not submitted evidence that his mental disability 
rises to a state of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  Thus, in view of the medical evidence of 
record, as noted herein, a 100 percent evaluation is not 
appropriate.  Id.

The Board wishes to point out that in the most recent VA 
examination, the examiner rendered a diagnosis of generalized 
anxiety disorder and major depression.  However, as to 
symptomatology, these diagnoses do not differ in nature from 
the symptomatology referable to prior diagnoses of 
psychoneurosis or conversion reaction.  Overall, subjective 
symptoms as reported by the veteran and objective findings 
noted on examination are consistent with symptomatology noted 
throughout the history of the veteran's mental disability.  
38 C.F.R. § 4.125(b) (1998). 

In conclusion, pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the record in its entirety, objective findings and clinical 
data support an evaluation of 50 percent for the veteran's 
conversion reaction.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.


ORDER

An evaluation of 50 percent for conversion reaction is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

